Citation Nr: 0514993	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.   
 
2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from January 1967 to September 
1970.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for a right 
knee disability, a left knee disability, and for post-
traumatic stress disorder (PTSD).  

In a March 2003 decision, the Board reopened and denied the 
veteran's claim for service connection for PTSD and reopened 
the veteran's claims for service connection for a right knee 
disability and for a left knee disability.  In March 2003, 
the Board also undertook additional development of the 
evidence as to the issues of entitlement to service 
connection for a right knee disability and for a left knee 
disability, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In December 2003, the 
Board remanded the appeal for further development.  






FINDINGS OF FACT

1.  Any right knee complaints during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current right knee disability, including 
osteoarthritis, began many years after service and was not 
caused by any incident of service.  

2.  Any left knee complaints during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current left knee disability, including 
osteoarthritis, began many years after service and was not 
caused by any incident of service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran had active service from January 
1967 to September 1970.  His service medical records indicate 
that he was seen in March 1969 with a complaint of swollen 
lower legs especially when standing for prolonged periods.  
The impression noted that he was referred to podiatry.  An 
August 1970 treatment entry noted that the veteran complained 
of right leg pain at the superior patella.  It was reported 
that he was involved in a motor vehicle accident three or 
four weeks earlier.  It was also noted that he was treated 
with an ace bandage and crutches for a three-week period.  
The examiner indicated that the veteran had soft tissue 
damage.  

On a medical history form at the time of the September 1970 
separation examination, the veteran checked that he did not 
have a trick or locked knee.  The September 1970 objective 
examination report included a notation that the veteran's 
lower extremities were normal.  Actual chronic right and left 
knee disabilities were not diagnosed during the veteran's 
period of service and this fact provides negative evidence 
against these claims.  

Post-service clinical evidence shows that in November 1970 
the veteran complained of an injury to his right distal femur 
four months earlier.  He stated that he was told that he had 
a blood clot.  The examiner reported that the examination was 
normal with no instability.  The first post-service clinical 
evidence of any possible right and left knee disabilities was 
in November 1975, years after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A November 1975 VA examination report noted that the veteran 
reported that was hit by a car during service and hurt both 
of his knees.  The diagnoses included a history of injury, 
both knees, with no residuals on physical examination.  

Subsequent private and VA treatment records show treatment 
for variously diagnosed right and left knee disabilities.  An 
October 1984 private treatment entry noted that the veteran 
complained of pain in both knees.  An assessment was not 
provided.  A January 1985 treatment report from the Columbus-
Cuneo-Cabrini Medical Center noted that veteran complained of 
leg pain on the right, especially at the knee, as well as 
left knee pain.  It was noted that he had a history of trauma 
to the legs in 1970 with severe contusions.  The diagnoses 
included peripheral neuropathy of both legs.  

A July 1994 treatment entry noted that the veteran complained 
of right knee pain that began while playing baseball.  The 
assessment was right knee injury, possible meniscus tear.  An 
August 1994 VA treatment entry noted that the veteran was 
seen status post an injury to the right knee in July 1994.  
The assessment was possible medial collateral ligament 
injury.  An August 1999 VA surgical report noted that the 
veteran underwent left knee surgery.  The postoperative 
diagnoses included horizontal tear of the left medial 
meniscus and chondromalacia of the medial femoral condyle and 
patella.  

The Board observes that the references to trauma in 1970 (or 
to injuries to both knees during service), as noted above, 
were apparently based solely on a history provided by the 
veteran and are not probative in linking any current right 
and left knee disabilities with service.  See Reonal v. 
Brown, 5 Vet.App. 458 (1995).  Additionally, the July 1994 
and August 1994 treatment entries, noted above, indicate that 
the veteran suffered a possible intercurrent right knee 
injury.  

Additionally, the veteran underwent a VA orthopedic 
examination in August 2004.  The examiner reviewed the 
veteran's claims file in detail, including his service 
medical records.  The impression included status post partial 
medial meniscectomy, left knee; probable more likely than not 
a residual tear medial meniscus, right knee; mild 
osteoarthritis, both knees; and quadriceps tendinosis.  The 
examiner commented that it was more likely than not that the 
veteran's current knee problems were unrelated to those 
complaints which he had in the service in the late 1960s and 
1970s.  The Board notes that the VA examiner reviewed the 
veteran's claims file in providing his opinion and that such 
opinion is consistent with historical records.  This opinion 
provides negative evidence against these claims.  

The evidence as a whole provides no continuity of 
symptomatology of a right knee disability and a left knee 
disability since service.  38 C.F.R. § 3.303(b); Mense v. 
Derwinski, 1 Vet.App. 354 (1991).  Nor are any right knee and 
left knee disabilities otherwise adequately medically linked 
to an incident of service.  The veteran has alleged that his 
current right and left knee disabilities had their onset 
during service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  There is no 
indication from a medical source that any right and left knee 
complaints during service may be reasonably associated with 
the current right and left knee disabilities many years 
later.  

The weight of the competent medical evidence demonstrates 
that any right and left knee complaints during service were 
acute and transitory and resolved without residual 
disability, and that the current right and left knee 
disabilities began many years after the veteran's active 
service and were not caused by any incident of service.  The 
Board concludes that a right knee disability and a left knee 
disability were not incurred in or aggravated by service.  

As the preponderance of the evidence is against these claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

It is noted that the veteran is receiving benefits from the 
Social Security Administration (SSA).  The Board observes 
that in July 1994, the Board remanded a previous claim to 
obtain records from the SSA.  Records from such agency 
include a December 1993 transitional assistance determination 
which indicated that the veteran was probably eligible for 
"SSI" because of decreased mental and social functioning 
due to dependency and substance abuse.  There was no 
reference to the veteran's currently claimed right and left 
knee disabilities.  Additionally, the veteran has not alleged 
that any records from such agency refer to his claimed right 
and left knee disabilities.  Thus, the Board may proceed to 
adjudicate the claims.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a January 2002 
letter, an April 2002 statement of the case, a July 2004 
letter, and a January 2005 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


